 Case 8:21-cv-01200-WFJ-CPT Document 8 Filed 08/04/21 Page 1 of 2 PageID 78




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CALVIN LATIMER,

      Plaintiff,
v.                                              CASE NO. 8:21-cv-1200-WFJ-CPT

REGENCY PALMS APARTMENT
and JOHN E. MCMILLAN,

     Defendants.
___________________________/

                                      ORDER

      Before the Court is Plaintiff’s construed motion to proceed in forma

pauperis (Dkt. 2) and Plaintiff’s construed motion to appoint counsel (Dkt. 3). The

magistrate judge issued a thorough and well-reasoned report recommending in

forma pauperis status and appointment of counsel be denied without prejudice

(Dkt. 6). The time for filing objections has passed.

      The Court reviews the legal conclusions de novo in the absence of an

objection. See LeCroy v. McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citation

omitted); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994). The

magistrate judge found the Plaintiff fails to support his assertion of indigency and

the complaint falls short of basic pleading requirements of placing the Defendants

on notice of the claims alleged against them. Dkt. 6. The magistrate judge further

found Plaintiff fails to show the extreme or exceptional circumstances warranting
 Case 8:21-cv-01200-WFJ-CPT Document 8 Filed 08/04/21 Page 2 of 2 PageID 79




appointment of counsel. For all the reasons explained in the Report and

Recommendation, and in conjunction with an independent examination of the file,

the Court rules as follows:

      1. The Report and Recommendation (Dkt. 6) is confirmed, approved, and

         adopted in all respects and is hereby made a part of this Order.

      2. Plaintiff’s motion to proceed in forma pauperis (Dkt. 2) is denied without

         prejudice.

      3. Plaintiff’s motion to appoint counsel (Dkt. 3) is denied without prejudice.

      4. The complaint (Dkt. 1) is dismissed without prejudice.

      5. Plaintiff shall file an amended complaint, if he so chooses to amend, in

         compliance with the Report and Recommendation on or before

         September 7, 2021, or this case will be dismissed without further notice.

      DONE AND ORDERED in Tampa, Florida, on August 4, 2021.

                                      s/William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Plaintiff, pro se
